Title: To George Washington from Charles Fierer, 10 July 1793
From: Fierer, Charles
To: Washington, George



Sir
Dumfries [Va.] July 10th 1793

Your excellency as the Soldier’s friend, will I hope be pleased to pardon the liberty I take in addressing myself, to your Excellency, on a subject of a private nature, but of the greatest importance to myself.
Early in the month of September, in 1778 when the American head-quarters, were at the White-Plaines, I as an Officer in the German service arrived there, from New York, and was introduced to your Excellency, by the late Colo. Wm Grayson, with whom I had become acquainted while a Prisoner on Parole in this Town in 1777. It was in consequence of this Gentleman’s recommendation, (I believe) Your Excellency was pleased to honour me with a letter to the then President of Congress, Henry Laurens Esqr. which, as I afterwards found, recommended me to a Commission in the American Army, and in consequence of which I received an appointment, as a Captain in a new Corps, then in contemplation to be raised, out of such of the German Soldiers as should quit the British service. The raising of this Corps being however counteracted, by a resolve of Congress soon after, and I being desirous of an opportunity, to shew my Zeal for the Cause which I had adopted, and for which I had sacrificed every other prospect; in March 1779 through the exertion of Colo. Wm Grayson, I procured the command of a Troop of Horse, in the Virginia State Cavalry; a corps then raising for the protection of the State. In this Corps I made two Campaigns in the Southern States, and served in it both in and out of the State, until peace, to the Satisfaction of my Superiors, as will appear by sundry Certificates. It is unnecessary to remind your Excellency, of the situation of the Officers in general at that period. Mine however has proved particularly distressing, as a Foreigner: for though the Officers of the State troops were promised the same emoluments, as those on Continental Establishment, the Commutation of half pay has been withheld from us to this day. Ten years successivly, have we in a body petitioned the Legislature of Virginia on this subject, and as often have we been put off; at last worn out, and unable to persevere any longer, the object is generally given up. Takeing my situation however in a
 different point of view, from my suffering brethren, natives of this Country, and urged on by poverty, and a cruel decree of my Native Country, which confiscated a considerable patrimonial Legacy, in consequence of my joining the American army; I am induced to apply once more individually, and lay a statement of my grievances, before the next General Assembly of this state, with a petition for my Commutation of half pay. Conceiving that the Letter your Excellency was pleased to Write in my favour, in 1778 to the President of Congress, will be of great importance to me as it will prove a provision for me on Continental Establishment, which I forfeited, by entering on the State Establishment; I humbly beseech your Excellency to grant me a copy of the same, if one record, or else as much of the Subject, as is within your Excellency’s recollection. I once applied for the same at the Public Offices in Philadelphia—but could not obtain it.
Your Excellency’s condescension on this Subject, may perhaps be the means of procuring to me my Commutation, which no doubt I should have been entitled to on Continental Establishment, but of which I was ignorant in those days. I have the honor to remain with profound respect, Your Excellency’s Most Obt and Most Hble sert
Charles Fierer, late Captain in the Virginia State Cavalry
